UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March10, 2011 FITWAYVITAMINS, INC. (Exact Name of Registrant as Specified in Charter) Nevada 000-54204 27-0938396 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) c/oChongquing Zhongbao Investment Group Limited Liability Company No.7 Minsheng Road, Yuzhong District Chongqing The People’s Republic of China (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: +86 023-86118735 N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01 Other Events. On March10, 2011, FITWAYVITAMINS,Inc. (the“Company”) announced that its Board of Directors had declared a stock dividend of 14shares per share of its common stock payable on March24, 2011 to shareholders of record at the close of business on March22, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: March10, 2011 FITWAYVITAMINS, INC. By: /s/ Haoji Xia Haoji Xia Chairman, President, Chief Executive Officer, Chief Financial Officer and Secretary
